NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

               KENNETH MAURICE WINFIELD, Appellant.

                             No. 1 CA-CR 14-0646
                               FILED 11-24-2015


           Appeal from the Superior Court in Maricopa County
                        No. CR2013-102201-002
              The Honorable Margaret R. Mahoney, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Joseph T. Maziarz
Counsel for Appellee

Law Office of Patricia Hubbard, Phoenix
By Patricia A. Hubbard
Counsel for Appellant


                       MEMORANDUM DECISION

Judge Kent E. Cattani delivered the decision of the Court, in which
Presiding Judge Patricia K. Norris and Judge Patricia A. Orozco joined.
                            STATE v. WINFIELD
                            Decision of the Court

C A T T A N I, Judge:

¶1             Kenneth Maurice Winfield appeals his convictions of
conspiracy to commit armed robbery, armed robbery, and kidnapping, all
class 2 felonies, and the resulting sentences. Winfield’s counsel filed a brief
in accordance with Anders v. California, 386 U.S. 738 (1967), and State v. Leon,
104 Ariz. 297, 451 P.2d 878 (1969), certifying that, after a diligent search of
the record, she found no arguable question of law that was not frivolous.
Winfield was given the opportunity to file a supplemental brief, but did not
do so. Counsel asks this court to search the record for reversible error. See
State v. Clark, 196 Ariz. 530, 537, ¶ 30, 2 P.3d 89, 96 (App. 1999). After
reviewing the record, we affirm Winfield’s convictions and sentences.

             FACTS AND PROCEDURAL BACKGROUND

¶2           This case involved a grocery store robbery. At least four
people, including the security guard at the store, participated in the
robbery.

¶3           Late at night on January 8, 2013, three people dressed in black
hoodies and wearing black masks burst into the store, with two of them
carrying guns. One of the assailants approached the security guard, while
another dragged the assistant manager to the manager’s office. The third
person stood watch outside the manager’s office as the assistant manager
was forced to open the safe. After putting cash from the safe into a black
backpack, the assailants fled. The robbery was filmed by the store’s security
cameras.

¶4           An investigative lead provided information that led to
Winfield’s arrest. After being informed of his Miranda1 rights, Winfield
acknowledged participating in the robbery, and he identified himself as the
person who wore a black beanie with eyeholes cut into it who dragged the
assistant manager to the safe, took the money, and carried the backpack.

¶5            Winfield was charged with conspiracy to commit armed
robbery, armed robbery, and kidnapping, and following a jury trial, he was
convicted of all three offenses. The jury further found one aggravating
factor related to the conspiracy count, multiple aggravating factors related
to both the armed robbery and kidnapping counts, and that armed robbery
and kidnapping were dangerous offenses.



1      Miranda v. Arizona, 384 U.S. 436 (1966).

                                       2
                           STATE v. WINFIELD
                           Decision of the Court

¶6           At sentencing, the court considered those factors, along with
several mitigating factors identified by defense counsel. The court
sentenced Winfield to a presumptive term of five years’ imprisonment for
conspiracy to commit armed robbery and mitigated terms of eight years
each for armed robbery and kidnapping, with all of the sentences to be
served concurrently. The court also gave Winfield credit for 595 days of
presentence incarceration.

                               DISCUSSION

¶7            We have read and considered counsel’s brief and have
reviewed the record for reversible error. See Leon, 104 Ariz. at 300, 451 P.2d
at 881. We find none.

¶8           Winfield was present and represented by counsel at all stages
of the proceedings against him. The record reflects that the superior court
afforded Winfield all of his constitutional and statutory rights, and that the
proceedings were conducted in accordance with the Arizona Rules of
Criminal Procedure. The court conducted appropriate pretrial hearings,
and the evidence presented at trial and summarized above was sufficient
to support the jury’s verdicts. Winfield’s sentences fall within the range
prescribed by law, with proper credit given for presentence incarceration.

¶9            With the filing of this decision, defense counsel’s obligations
pertaining to Winfield’s representation in this appeal will end after
informing Winfield of the outcome of this appeal and his future options,
unless counsel’s review reveals an issue appropriate for submission to the
Arizona Supreme Court by petition for review. See State v. Shattuck, 140
Ariz. 582, 584–85, 684 P.2d 154, 156–57 (1984). Winfield shall have 30 days
from the date of this decision to proceed, if he desires, with a pro se motion
for reconsideration or petition for review.

                              CONCLUSION

¶10           Winfield’s convictions and sentences are affirmed.




                                   :ama


                                      3